DETAILED ACTION
This communication is response to the amendment filed 02/17/2021. Claims 20-23, 25, and 27 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Regarding applicant argument that Nishio fails to disclose “wherein information used in a generation of a sequence of the sounding reference signals is notified by higher layer signaling”, the examiner respectfully disagrees. 
Nishio discloses Base station 100 reports the configuration information to terminal 200 as higher layer information (i.e., using RRC signaling) (see Nishio, ¶ 0043). Nishio discloses reception processing section 203 extracts the configuration information, assignment control information, trigger information and data signals included in the reception signals. Reception processing section 203 outputs the configuration information, assignment control information and trigger information to transmission controlling section 206 (see Nishio, Fig 4; ¶ 0059). The configuration information, assignment control information, trigger information and data signals included in the reception signals are from base station or higher layer.
generate reference signals from transmission controlling section 206, reference signal generating section 204 generates and output reference signals to transmission signal forming section 207 (see Nishio, ¶ 0060). Nishio also discloses transmission controlling section 206 configures the first common SRS subframe located after the fourth subframe from the subframe in which the trigger information is transmitted, as the transmission subframe for A-SRS. Upon receipt of the trigger information, transmission controlling section 206 outputs an instruction to generate reference signals to reference signal generating section 204 and also outputs the information about the identified SRS resources described above to transmission signal forming section 207 (see Nishio, ¶ 0064). Nishio further discloses transmission signal forming section 207 maps the A-SRS signals received from reference signal generating section 204 to the SRS mapping resources (see Nishio, ¶ 0066). Nishio also discloses in each of the embodiments, base station 100 may configure whether or not to include trigger information for SRS in DCI for each terminal 200 and report the result of configuration to each terminal 200 by RRC signaling (see Nishio, ¶ 0107). Thus, the information for generating reference signals and resources for transmitting the reference signals (SRS signals) are notified directly or indirectly from the base station or higher layer signaling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0170466 to Nishio et al. (hereafter Nishio) in view of US Pub. 2011/0103343 to Nishio et al. (hereafter Nishio2).

Regarding claim 20, Nishio discloses a terminal (see Nishio, Fig 2 and Fig 4) comprising: 

each corresponding to one of a first mapping that maps a given number of sounding reference signals in one resource block in a frequency direction, and a second mapping that maps a number of the sounding reference signals that is less than the given number in the one resource block in the frequency direction (see Nishio, ¶ 0038: The A-SRS transmission rule setting information includes identification information on a plurality of control information formats (i.e., DCI formats) and information about A-SRS resources corresponding to the identification information on each of the control information formats. These A-SRS resources are resources to which terminal 200 maps A-SRS as described above. The information about A-SRS resources includes parameters such as a frequency bandwidth (or the initial RB position of SRS bandwidth), bandwidth (or the number of RBs), cyclic shift, transmission comb, the number of antennas, the number of transmissions, frequency hopping and component carrier); and 
a transmitter that transmits the sounding reference signals based on the candidate resources (see Nishio, ¶ 0017 and ¶ 0019: a transmitting section that 
wherein information used in a generation of sequence of the sounding reference signals is notified by higher layer signaling (see Nishio, Fig 4; ¶ 0060: upon receipt of an instruction to generate reference signals from transmission controlling section 206, reference signal generating section 204 generates and output reference signals to transmission signal forming section 207; ¶ 0064: transmission controlling section 206 configures the first common SRS subframe located after the fourth subframe from the subframe in which the trigger information is transmitted, as the transmission subframe for A-SRS. Upon receipt of the trigger information, transmission controlling section 206 outputs an instruction to generate reference signals to reference signal generating section 204 and also outputs the information about the identified SRS resources described above to transmission signal forming section 207; ¶ 0066: transmission signal forming section 207 maps the A-SRS signals received from reference signal generating section 204 to the SRS mapping resources; ¶ 0070: Base station 100 reports the A-SRS transmission rule configuration information to terminal 200, using RRC signaling. For example, the A-SRS transmission rule configuration information is included in "Sounding RS-UL-Config" message and reported by the message; ¶ 0107: in each of the embodiments, base station 100 may configure whether or not to include trigger 
Nishio does not explicitly disclose “a number of the sounding reference signals is less than the given number of the sounding reference signals”. However, since the claim limitation is based on “each candidate resources corresponds to one of a first mapping that maps a given number of sounding reference signals and a second mapping that maps a number of the sounding reference signals that is less than the given number”, thus, one of the first mapping and the second mapping can be considered.
However, Nishio2 discloses a first mapping that maps a given number of sounding reference signals in one resource block in a frequency direction (see Nishio2, ¶ 0015: allocating first reference signals to all resource blocks in one frame, the first reference signals being used in first radio communication terminal apparatuses supporting a radio communication base station apparatus having N antennas and also used in second radio communication terminal apparatuses supporting a radio communication base station apparatus having more antennas than the N antennas; ¶ 0016: an allocation section that allocates the first reference signals to all the resource blocks in one frame), and a second mapping that maps a number of the sounding reference signals that is less than the given number of the sounding reference signals in the one resource block in the frequency direction (see Nishio2, ¶ 0015: allocating second reference signals used only in the second radio communication terminal apparatuses to part of the resource blocks in the one frame; ¶ 0016: allocates the second reference signals to part of the resource blocks set in the one frame; claim 9: 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of a second mapping that maps a number of the sounding reference signals that is less than the given number of the sounding reference signals in the one resource block in the frequency direction as taught by Nishio2 and incorporate it into the system of Nishio to achieve an efficient reference signal allocation for to improve system throughput (see Nishio, ¶ 0014).

Regarding claim 21, Nishio in view of Nishio2 discloses the terminal according to claim 20, wherein the processor selects a resource for transmission of the sounding reference signals based on information included in a downlink control signal (see Nishio, ¶ 0038; ¶ 0050; ¶ 0078).

Regarding claim 22, it is rejected for the same reasons as set forth in claim in claim 20. Applicant is merely claiming the transmitter side of the invention.

Regarding claim 23, it is rejected for the same reasons as set forth in claim in claim 20. Although phrased as a method claim, the claim is nevertheless simple repetition of the subject matter of claim 20.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Nishio2 and further in view of US Pub. 2018/0212733 to KHORYAEV et al. (hereafter Khoryaev).

Regarding claim 25, Nishio in view of Nishio2 discloses the terminal according to claim 20, but does not explicitly disclose wherein the processor determines, based on information about resource allocation of the sounding reference signals, whether to transmit the sounding reference signals using different subcarriers in a plurality of symbols or to transmit the sounding reference signals using same subcarriers in a plurality of symbols.
However, Noh discloses wherein the processor determines, based on information about resource allocation of the sounding reference signals, whether to transmit the sounding reference signals using different subcarriers in a plurality of symbols or to transmit the sounding reference signals using same subcarriers in a plurality of symbols (see Khoryaev, ¶ 0063: for a given one of the three different illustrated DMRS positions, the DMRS resource elements are restricted to certain symbols within the subframe and are non-contiguous in frequency. However, taken together, all three DMRS positions within a given subframe, span all twelve subcarriers in the frequency domain. In the embodiments of FIGS. 8D to 8F all symbols available for DMRS transmission and corresponding to a given frequency subcarrier are allocated to the same transmitter (i.e. correspond to a given DMRS position). By way of contrast, in the embodiments of FIGS. 8A to 8C and FIGS. 9A to 9C, for a given sub-carrier, the set of slots available for DMRS are allocated to transmitters (different DMRS positions) on a round-robin basis 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Khoryaev and incorporate it into the system of Nishio to achieve efficient channel estimation in the communication system (see Khoryaev, ¶ 0029). 

Regarding claim 27, it is rejected for the same reasons as set forth in claim in claim 25. Although phrased as a method claim, the claim is nevertheless simple repetition of the subject matter of claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are cited to show “wherein information used in a generation of a sequence of the sounding reference signals is notified by higher layer signaling.
US Pub 2015/0223231
US Pub 2018/0083752
US Pub 2013/0329660

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.